Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 3/19/2021.
Acknowledgment is made of applicant’s claim for priority of CN 202011038822.0 filed in China on 9/27/2020.
Claims 1-21 are pending. 

Claim Objections
Claims 14, 16, 17 are objected to because of the following reasons.
In claims 14, 16  - The term “forth” is misspelled (e.g.,  forth pixel electrode, forth pixel unit, a forth thin film transistor, a forth gate electrode, a forth source electrode, a forth drain electrode, etc.), and should be fourth.
In claims 17 - The term “mental” line is misspelled and should be metal line.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0322016 in view of Mu et al. US 2019/0088681 and Kim et al. KR 20150002254 (hereinafter “Kim-254”).
Claim 1: Kim et al. disclose a pixel structure comprising: 
(Fig. 3) [a double-grid array substrate structure] a first data line D(j-1) extending in a first direction (Y-direction); 
a first gate line G1 and a second gate line G2 both extending in a second direction (X-direction) across the first direction (Y-direction); 
(Fig. 3) a first pixel unit 111 (first pixel block 210 includes pixel electrodes 111 and 112) [0065] comprising: 
a first pixel electrode 111; and a first thin film transistor comprising: a first gate electrode connected to the first gate line; a first source electrode connected to the first data line; and a first drain electrode connected to the first pixel electrode (as shown in Fig. 3, each pixel includes a thin-film transistor "TFT" connected to the gate line and the data line, and a pixel electrode connected to the TFT) [0006]
a second pixel unit 112 comprising: 
a second pixel electrode 112; and a second thin film transistor comprising: a second gate electrode connected to the second gate line; a second source electrode connected to the first data line; and a second drain electrode connected to the second pixel electrode (each pixel includes a thin-film transistor "TFT" connected to the gate line and the data line, and a pixel electrode connected to the TFT) [0006]; 
(Fig. 3) the first pixel unit (111) and the second pixel unit (112) are aligned in the second direction (X-direction); 
the first pixel electrode 111 is set closer to the first data line D(j-1) than the second pixel electrode 112, 
the first thin film transistor (left TFT) is set close to the first data line D(j-1); 
except
the second thin film transistor is set close to the first data line; 
a first connecting trace is set between the first drain electrode and the first pixel electrode, a second connecting trace is set between the second drain electrode and the second pixel electrode to make a capacitance of the first pixel unit matching with a capacitance of the second pixel unit.
However Mu et al. teach
(Fig. 1) the first thin film transistor T1 and the second thin film transistor T2 are set close to the first data line D3 (each data line is connected with two thin film transistors T1/T2) [0038]
And Kim-254 teaches
(Fig. 6) a first/second connecting trace 218a is set between the first/second drain electrode 223 and the first/second pixel electrode 218 (opposing array pattern), 
Regarding the limitation “to make a capacitance of the first pixel unit matching with a capacitance of the second pixel unit”: it is conventional in the art to match the capacitance between the arrayed pixels/TFT/connection; in Fig. 6 such array structure of first/second pixel electrode 218 the results would have been predictable to one of ordinary skill in the art that a capacitance of the first pixel unit matching with a capacitance of the second pixel unit.
It would have been obvious to one of ordinary skill in the art to modify Kim’s invention with Mu’s structure in order to provide improved aperture ratio, as taught by Mu [0006]; and with Kim-254’s structure in order to provide improved production costs and transmission, as taught by Kim-254 [Abstract].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claims 2, 4, 12, 14, 20: Kim et al. disclose
Claim 2: (Fig. 3) the first pixel unit 111 and the second pixel unit 112 are set on a same side of the first data line D (j-1).
Claim 4: (Fig. 3) shapes of the first pixel electrode 111 and the second pixel electrode 112 are the same and the first pixel electrode 111 and the second pixel electrode 112 are set symmetrically.  
Claim 12: (Fig. 3) the pixel structure comprises a plurality of first data lines D(j-1), Dj, D(j+1).. , and the plurality of first data lines are arranged in the second direction (X-direction); the pixel structure comprises a plurality of first gate lines and a plurality of second gate lines GL2, GL1, GL4, GL3…, the plurality of first gate lines and the plurality of second gate lines GL2, GL1, GL4, GL3 are arranged along the first direction (Y-direction); the pixel structure comprises a plurality of first pixel units 111 and a plurality of second pixel units 112, the plurality of first pixel units 111 and the plurality of second pixel units 112 are arranged in an array; wherein, a pixel group 210 is formed by one first pixel unit 111 and one second pixel unit 112 which are adjacent with each others in the second direction (X-direction) and are connecting to a same first data line D(j-1), two pixel groups (210/240) adjacent in the first direction (Y-direction) are respectively connected to two adjacent first data lines Dj.  
Claim 14: (Fig. 3) the pixel structure comprises: at least two first data lines D(j-1), Dj; a third pixel unit 121 connected to the first gate line GL2; and a forth pixel unit 122 connected to the second gate line GL1; wherein, the third pixel unit 121 and the first pixel unit 111 are respectively connected to two of the at least two first data lines D(j-i), Dj, the third pixel unit 121 and the forth pixel unit 122 are connected to a same one of the at least two first data lines D(j-i), Dj; the third pixel unit 121 comprises: a third pixel electrode (121); and  
Regarding the limitation “a third thin film transistor, comprising: a third gate electrode connected to the first gate line, a third source electrode connected to one of the at least two first data lines; and a third drain electrode connected to the third pixel electrode; the forth pixel unit comprises: a fourth pixel electrode; and a fourth thin film transistor, comprising: a forth gate electrode connected to the second gate line; a forth source electrode connected to the one of the at least two first data lines, and a forth drain electrode connected to the forth pixel electrode; wherein, the forth pixel electrode is set closer to the one of the at least two first data lines than the third pixel electrode, the third thin film transistor and the forth thin film transistor are both set closed to the one of the at least two first data lines; a third connecting trace is set between the third drain electrode and the third pixel electrode, a fourth connecting trace is set between the forth drain electrode and the forth pixel electrode to correspond to the third connecting trace and match a capacitance of the third pixel unit with a capacitance of the forth pixel unit”: the claimed structure is similar to the structure of claims 1 to 11, as taught by Kim/Mu/Kim-254. A prima facie case of obviousness exists where the claimed limitations are close enough that one skilled in the art would have expected them to have the same properties. See MPEP § 2144.05
Claim 20: (Fig. 1) A display panel [0033]



Claim 17: Kim et al. disclose
(Figs. 2, 4A) An array substrate comprising a base substrate and a pixel structure of claim 1; the base substrate is formed with: a first metal layer GL1/GL2 forming the first gate line, the second gate line GL1, the first gate electrode and the second gate electrode Q2/Q1; a first insulating layer (inherent) set on the first “metal” layer GL1/GL2; a second metal layer (D1) set on the first insulating layer (inherent) and forming the first data line D1, the first source electrode, the first drain electrode, the second source electrode and the second drain electrode [0040] [0042]; a second insulting layer set (inherent) on the second metal layer (D1); a transparently conductive layer forming the first pixel electrode and the second pixel electrode 411/412 [0080]; 
except
wherein the first connecting trace and the second connecting trace each comprises a “metal” line (see claim objection above) section formed by the second metal layer, a transparent line section formed by the transparently conductive layer and a via connecting section set between the transparent line and the mental line and crossing through the second insulating layer.  
however Kim-254 teaches
(Fig. 6) the first connecting trace and the second connecting trace (218a) each comprises a “metal” line (see claim objection above) section formed by the second metal layer (218a), a transparent line section (extension line of 218) formed by the transparently conductive layer 218 (pixel electrode) and a via connecting section 240a set between the transparent line (extension line of 218) and the “metal” line (218a) and crossing through the second insulating layer (inherent).
Claim 3: 
Kim-254 teaches
Claim 3: (Figs. 5, 6) the first thin film transistor and the second thin film transistor are respectively set on two sides of the first direction (Y-direction) that the first pixel electrode 218 is along and are symmetrically arranged. 

Claim 5: 
Kim-254 teaches
(Figs. 5, 6) the first gate line comprises: 
a first containing section (lower horizontal section 216) set away from the first pixel electrode (left pixel electrode) in the first direction (Y-direction); 
a first connecting section (upper horizontal section 216) close to the second pixel electrode (right pixel electrode) in the first direction (Y-direction); and 
a first bending section (middle diagonal section 216) set between the first containing section (lower horizontal section 216) and the first connecting section (upper horizontal section 216); 
(Figs. 5, 6) a containing space (formed by lower horizontal section 216 and middle diagonal section 216) to contain the first thin film transistor (left TFT) is formed between the first containing section (lower horizontal section 216) and the first bending section (middle diagonal section 216); 
Regarding the limitation “the second gate line comprises: a second containing section set away from the first pixel electrode in the first Page 3 of 9Application No. 17/206,481PATENT Preliminary AmendmentDocket: CU-75268 direction; a second connecting section set in the first direction close to the second pixel electrode in the first direction; and a second bending section set between the second containing section and the second connecting section; a containing space of the second thin film transistor is formed between the second containing section and the second bending section”: Kim-254 teaches an opposing array pattern, the second gate line structure similarly to the first gate line structure.

Claims 6-11, 13, 16-19: 
Kim-254 teaches
Claim 6: (Figs. 5, 6) wherein two terminals of the first gate line 216 connected to the first gate electrode 221 are set in a staggered manner in the first direction (Y-direction); and two terminals of the second gate line connected to the second gate electrode are set in a staggered manner in the first direction (opposing array pattern, the second gate line structure similarly to the first gate line structure).
Claim 7: (Figs. 5, 6) the first source electrode (222/217) and the first drain electrode 223 are both extendedly arranged along the second direction (X-direction); and the second source electrode and the second drain electrode are both extendedly arranged the second direction (opposing array pattern, the second gate line structure similarly to the first gate line structure).  
Claim 8: (Figs. 5, 6) line impedances of the first connecting trace 218a and the second connecting trace are equivalent (opposing array pattern, the second gate line structure similarly to the first gate line structure).  
Claim 9: (Figs. 5, 6) lengths of the first connecting trace 218a and the second connecting trace are equivalent, and widths of the first connecting trace 218a and the second connecting trace are equivalent (opposing array pattern, the second gate line structure similarly to the first gate line structure).  
Claim 10: (Figs. 5, 6) a storage capacitance formed by the first connecting trace 218a is equal to a storage capacitance formed by the second connecting trace (opposing array pattern, the second gate line structure similarly to the first gate line structure).  
Claim 11: (Figs. 5, 6) the pixel structure further comprises a common electrode 208; the storage capacitance of the first pixel unit is formed by the common electrode 208 and the first pixel electrode 208 (storage capacitance of common electrode 208 overlying pixel electrode 218) as well as the common electrode 208 and the first connecting trace 218a (storage capacitance of common electrode 208 overlying first connecting trace 218a); the storage capacitance of the second pixel unit is formed by the common electrode and the second pixel electrode as well as the common electrode and the second connecting trace (opposing array pattern, the second gate line structure similarly to the first gate line structure).
Claim 13: (Fig. 5) projections of the two adjacent pixel groups P1/P2 in the first direction are arranged embeddedly (with the two adjacent pixel groups P3/P4, i.e., vertically embedded in the first direction). 
Claim 16: (Fig. 2) a third pixel unit (3rd top pixel unit from the left, adjacent to data line DL2) is set between the second pixel unit (4th top pixel unit from the left) and the first data line DL2, the third pixel unit (3rd top pixel unit from the left, adjacent to data line DL2) is connected to a second data line DL3 that is extended along the first direction and is adjacent to the first data line DL2; a side of the second data line DL2 that is far from the third pixel “unit” (see claim objection above) is connected to the forth pixel unit (5th top pixel unit from the left, adjacent to data line DL3); the third pixel unit (3rd top pixel unit from the left) is connected to the first gate line DL2, the forth pixel unit (5th top pixel unit from the left) is connected to the second gate line DL3.  
Claim 19: (Figs. 5, 6) the first/second connecting trace 218a is set to match the capacitance of the first pixel unit with the capacitance of the second pixel unit through a matching setting of transparent line sections (opposing array pattern, the second gate line structure similarly to the first gate line structure).  

Claim 15:
Mu teaches 
(Fig. 2) wherein the first pixel unit and the second pixel unit are respectively located at two sides of the first data line D3 (two pixel cells with TFTs T1/T2 are located oppositely to either sides of data line D3) [0043].  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0322016 in view of Mu et al. US 2019/0088681 and Kim et al. KR 20150002254 (hereinafter “Kim-254”) as applied to claim 17 above, and further in view of Zhan et al. US 2019/0271889.
Claim 18:
Zhan et al. teach
 (Fig. 2) a color resistance layer 110 [0065] set on the second insulating layer 160 (passivation layer) [0070], wherein the transparent line section 120 (pixel electrode, equivalent to Kim-254’s extension line as a branch of pixel electrode 218) [0066] is set on the color resistance layer 110; the via connecting section 190 (via hole) [0070] is set to be crossing through the color resistance layer 110 [0066].  
It would have been obvious to one of ordinary skill in the art to modify Kim’s invention with Zhan’s structure in order to provide improved display quality, as taught by Zhan [0074]; 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2016/0322016 in view of Mu et al. US 2019/0088681 and Kim et al. KR 20150002254 (hereinafter “Kim-254”) as applied to claim 17 above, and further in view of Jiang et al. US 2017/0277008.
Claim 21:
Jiang et al. teach
(Fig. 13) a color film substrate 13 set oppositely to the array substrate (the color filter substrate 13 comprises a color filter layer 15 and a black matrix 14 formed on a substrate 13) [0037].
It would have been obvious to one of ordinary skill in the art to modify Kim’s invention with Jiang’s structure in order to provide improved aperture ratio, as taught by Jiang [0036]; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871